Citation Nr: 0638182	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-16 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include sleep apnea syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1982 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  

The duty to assist includes providing a VA a medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In the present case, an 
enlistment examination report, dated in August 1982, shows 
that the veteran was clinically normal.  In May 1990, the 
veteran complained of and was treated for snoring problems, 
which lead to a tonsillectomy in August 1990.  Later, in 
January 1992, the veteran was seen for nasal problems.  The 
veteran's separation examination report, dated in June 1994, 
shows reported ear, nose, and throat trouble, but the veteran 
was found clinically normal upon discharge.  

Post-service medical records include private medical records, 
a VA examination report, and lay statements.  In an October 
2004 VA Form 21-4138, the veteran stated that his sleep 
condition was a result of continuous exposure to dust, mold, 
and mildew in service.  Also, that his pulmonary and snoring 
conditions were incurred in the military.  Letters sent by 
the veteran spouse and ex-spouse both described the veteran's 
snoring problem and difficulty with sleep.

Private medical reports from the Pulmonary Associates of 
Brandon and the Sleep Disorder Center between February 2000 
and September 2002 show that the veteran was first diagnosed 
with sleep apnea syndrome in February 2000.  Since then, the 
veteran has been sleeping with a Continuous Positive Airway 
Pressure machine (CPAP).  In December 2003, the veteran 
underwent a septoplasty with cauterization of inferior 
turbinates.

In April 2005, the veteran underwent a VA examination where 
he reported having trouble breathing through the nose, but 
feels better when the CPAP machine is used.  On physical 
examination, there was minimal congestion in the left 
nostril, which was blocked by a large polyp.  Sinuses were 
nontender with no postnasal drainage.  After reviewing the 
claims file and the examination result, the VA examiner 
diagnosed the veteran with obstructive sleep apnea, but did 
not provide a nexus opinion as to whether such a disorder may 
be linked to the veteran's military service.  On remand, the 
case file should be sent to a VA nose and sinus and/or sleep 
disorder specialist(s).  After reviewing the claims file, the 
examiner(s) should opine as to whether the veteran's sleep 
disorder, to include sleep apnea syndrome incurred in or was 
a result of military service, in particular whether the nasal 
and snoring problems documented by service medical records 
contributed to his sleep disorder.  



Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The claims file should be sent to a 
VA nose and sinus and/or sleep disorder 
specialist(s).  After reviewing the 
record, the examiner(s) should furnish 
opinions with supporting rationale, as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's sleep disorder, to include 
sleep apnea syndrome, incurred in or was 
caused by military service, in particular 
whether the nasal and snoring problems 
documented by service medical records 
contributed to his sleep disorder.  If 
the etiology of the sleep disorder is 
attributed to multiple factors, the 
examiner(s) should specify which 
symptom/diagnosis is related to which 
factors.

The examiner(s) should clearly outline 
the rationale and discuss the medical 
principles involved for any opinion(s) 
expressed.  If the requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

If the examiner finds that additional 
examination is necessary in order to 
provide the etiology of the sleep 
disorder, such examination should be 
scheduled by VA.

3.  After completion of the above, the VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
a sleep disorder, to include sleep apnea 
syndrome.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


